Citation Nr: 0632438	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right eyebrow cyst 
(claimed as residuals of a shrapnel wound).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).

The issue on appeal was previously denied in a March 2003 
Board decision.  The Board also denied entitlement to service 
connection for a left shoulder disability with a scar and 
basic eligibility for VA nonservice-connected pension 
benefits.  The veteran appealed the March 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an August 2005 Order, the CAVC affirmed the Board 
denials with respect to a left shoulder disability and 
nonservice-connected pension, but vacated the Board decision 
with respect to the issue of entitlement to service 
connection for a right eyebrow cyst.  That matter was 
remanded to the Board for development consistent with the 
parties' Joint Motion to Partially Vacate and Remand (Joint 
Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

In the August 2005 Joint Motion, the parties agreed that the 
veteran's claim should be remanded because the Board did not 
provide adequate reasons or bases as to whether, under the 
circumstances of the case, the veteran was entitled to a VA 
examination.  Service medical records reveal treatment for a 
right eyebrow cyst in October 1961 and November 1961.  On 
January 29, 1962, the veteran underwent excision of the cyst 
with subsequent removal of two sutures on January 31, 1962.  
No other service records indicate treatment for a right 
eyebrow cyst, and service examinations conducted in August 
1963 and February 1964, as well as the March 1964 service 
separation examination, found the veteran's skin to be normal 
except for other unrelated tattoos or scars in other 
locations.  Service medical records also are negative for 
evidence of a shrapnel wound in service.  The veteran and his 
representative submitted photocopied photographs in September 
2006, claiming a residual scar of the right eyebrow is shown 
by the photographs.  It is difficult to determine the 
presence or extent of any residual scar based on these recent 
photographs.  Thus, in order to assure due process, this case 
is remanded for a VA examination to determine if the veteran 
has any chronic residuals of a right eyebrow cyst, to include 
a scar.      

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ, unless this procedural right 
is waived by the veteran or by the veteran's representative.  
See 38 C.F.R. §§ 19.37, 20.1304 (c) (2006). 

The September 2006 photographs had not been previously 
considered by the AOJ.  In the attached September 2006 
statement, the veteran's representative indicated that a 
waiver of AOJ consideration of the new evidence had not been 
submitted and requested remand for consideration of the new 
evidence and VCAA compliance.  Thus, the case is being 
remanded to the RO for initial consideration of the claim in 
light of the new evidence.  

In accordance with the Veterans Claims Assistance Act of 
2000, proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  During the pendency of this appeal, the CAVC 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO should address all VCAA notice deficiencies on remand.  
 
Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
(1) asks the claimant to provide any 
evidence in his possession that pertains 
to the claim and (2) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination to identify any chronic 
residuals of a right eyebrow cyst, 
including a scar.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should identify any current 
right eyebrow disorder and state whether 
it is as likely as not that such current 
disability is etiologically related to 
the veteran's military service.  

3.  After development has been completed, 
the RO should review the case again, to 
include a review of the additional 
evidence submitted in September 2006.  If 
the benefits sought are not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
